EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of [__], 2014,
between Bitcoin Bidder, Inc., a Nevada corporation (the “Company”), NaturalNano,
Inc., a Nevada corporation and holder of 100% of the issued and outstanding
common stock of the Company (the “Parent”), and each Purchasers signatory hereto
(each, a “Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), the Parent and the Company desires to issue and sell to each
Purchaser, and each Purchaser desires to purchase from the Parent and the
Company, 10% convertible promissory notes, in such amounts as set forth opposite
each Purchaser’s name on the signature page hereto (the “Purchase Price”) and in
the form attached hereto as Exhibit A (each, a “Note” and collectively, the
“Notes”), which Notes shall be convertible into shares (the “Conversion Shares”
and, collectively with the Notes, the “Securities”) of common stock of the
Parent, par value $0.001 per share (the “Common Stock”);

 

WHEREAS, in the event a Security Interest Trigger (as defined below) occurs, the
Notes shall be secured by a first perfected security interest in the bitcoins
owned or to be acquired by the Company and any and all proceeds from the sale
therefrom (the “Secured Assets”), all in accordance with the terms of a security
agreement in the form attached hereto as Exhibit B (the “Security Agreement”
and, collectively with the Notes and this Agreement, and any and all exhibits
and schedules hereto or thereto, the “Transaction Documents”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Parent and each
Purchaser agree as follows:

 

1. Purchase and Sale of the Securities.

 

(a) Closing. On the Closing Date (as defined below), upon the terms and subject
to the conditions set forth herein:

 

(i) the Company and the Parent hereby agrees to sell to each Purchaser, and each
Purchaser hereby agrees to purchase from the Company and the Parent the Notes,
in consideration of the Purchase Price. For purposes of this Agreement, “Closing
Date” means the date on which all of the Transaction Documents (as defined
herein) have been executed and delivered by the parties thereto, and all
conditions precedent to (i) each Purchaser’s obligations to pay the Purchase
Price and (ii) the Company’s and Parent’s obligation to deliver the Notes, in
each case, have been satisfied or waived.

 

(ii) Each Purchaser shall deliver the Purchase Price, via wire transfer of
immediately available funds, to the Parent and/or the Company using the wiring
instructions provided to each Purchaser. 

 

The Company, the Parent and each Purchaser shall each deliver to the other items
set forth in Section 1(b) deliverable at the closing (the “Closing”). Upon
waiver or satisfaction of the covenants and conditions set forth in Sections
1(b) and 1(c), the Closing shall occur at such location within the United States
as the parties shall mutually agree.

 

(b) Deliverables.

 

(i) On or prior to the Closing Date, the Company and the Parent shall deliver or
cause to be delivered to each Purchaser the following:

 

A. this Agreement, duly executed by the Company and the Parent;

 

 
1


--------------------------------------------------------------------------------




 

B. a Note, duly executed by the Company and the Parent, with a face value equal
to such Purchaser’s Purchase Price; and

 

C. the Security Agreement, duly executed by the Company.

 

(ii) On or prior to the Closing Date, each Purchaser shall deliver or cause to
be delivered to the Company and the Parent the following:

 

A. this Agreement, duly executed by such Purchaser;

 

B. the Security Agreement, duly executed by such Purchaser; and

 

C. the Purchase Price by wire transfer to the Parent and/or the Company.

 

(c) Closing Conditions.

 

(i) The obligations of the Company and the Parent hereunder in connection with
the Closing are subject to the waiver or satisfaction of the following
conditions:

 

A. the accuracy on the Closing Date of the representations and warranties of
such Purchaser contained herein;

 

B. all obligations, covenants and agreements of such Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

 

C. the delivery by such Purchaser of the items set forth in Section 1(b)(ii) of
this Agreement.

 

(ii) The obligations of each Purchaser hereunder in connection with the Closing
are subject to the waiver or satisfaction of the following conditions:

 

A. the accuracy in all material respects on the Closing Date of the
representations and warranties of Company and the Parent contained herein;

 

B. all obligations and agreements of the Company and the Parent required to be
performed at or prior to the Closing Date shall have been performed; and

 

C. the delivery by the Company and the Parent of the items set forth in Section
1(b)(i) of this Agreement.

 

2. Security. In accordance with the terms and the conditions of the Transaction
Documents, the Company will use the gross proceeds of the amount of the loans
(the “Loan Amount”) for the refundable application payment for the ability to
bid on bitcoins for sale at auction (the “Application” and the payment, the
“Application Payment”) and, if the Application is accepted, for the bid and
payment of such bitcoins (the “Bitcoin Payment”). In the event the Application
is rejected and the Application Payment returned to the Company (such date, the
“Application Payment Refund Date”), the Notes shall become immediately due and
payable and the returned Application Payment and the funds that would otherwise
have been used for the Bitcoin Payment, shall be immediately paid to each
Purchaser in satisfaction of the outstanding Loan Amount. In the event the
Application is accepted but the Company’s bid is not accepted for the purchase
of the bitcoins (the “Second Application Payment Refund Date”),  the Notes shall
become immediately due and payable and the returned Application Payment and the
funds that would otherwise have been used for the Bitcoin Payment, shall be
immediately paid to each Purchaser in satisfaction of the outstanding Loan
Amount. In the event the Application is accepted and the Company’s bid is
accepted for the purchase of the bitcoins (such event, a “Security Interest
Trigger”), the Company agrees to secure the repayment of the Loan Amount, all
accrued and unpaid interest thereon and all other payments due thereunder, as
well as all of the Company’s and Parent’s obligations thereunder by creating a
UCC secured pledge of the Secured  Assets for the benefit of the Purchasers (the
“UCC Pledge”). From time to time, Purchasers may demand, and the Company shall
execute, such additional documents as may be reasonably necessary to maintain
the UCC Pledge.

 

 
2


--------------------------------------------------------------------------------




 

3. Representations and Warranties of the Company. The Company represents and
warrants to Purchasers as follows:

 

(a) Subsidiaries. The Company has no subsidiaries.

 

(b) Organization and Qualification. The Company is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, and has the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted and
contemplated to be conducted. The Company is duly qualified to conduct business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not have or reasonably
be expected to result in a material adverse effect on the business, condition
(financial or otherwise), operations, prospects or property of the Company,
taken as a whole (“Material Adverse Effect”), and no proceeding has been
initiated in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the board of directors or the Company’s stockholders in connection
therewith, other than in connection with the Required Approvals (as defined
herein). Each Transaction Document to which it is a party has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except: (i) as may be limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 

(d) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents, the issuance and sale of the Notes and the consummation
by it of the transactions contemplated hereby and thereby to which it is a party
do not and will not: (i) conflict with or violate any provision of the Company’s
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any lien upon any of the properties or assets of the Company, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company debt or otherwise) or other
understanding to which the Company is a party or by which any property or asset
of the Company is bound or affected, or (iii) subject to the Required Approvals
(as defined below), conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not have or reasonably be expected to result in a
Material Adverse Effect.

 

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than, if applicable, the filing of Form D with the Securities and Exchange
Commission (the “Commission”) and such filings as are required to be made under
applicable state securities laws (the “Required Approvals”).

 

 
3


--------------------------------------------------------------------------------




 

(f) Issuance of the Securities. The Notes are duly authorized and, when issued
and paid for in accordance with the terms of the applicable Transaction
Documents, will be duly and validly issued, fully paid and non-assessable, and
free and clear of all liens other than restrictions on transfer provided for in
the Transaction Documents.

 

(g) Capitalization; Additional Issuances. All of the issued and outstanding
securities of the Company is owned by the Parent. As of the date hereof, there
are no outstanding agreements or preemptive or similar rights affecting the
capital of the Company and no outstanding rights, warrants or options to
acquire, or instruments convertible into or exchangeable for, or agreements or
understandings with respect to the sale or issuance of, the capital of the
Company.

 

(h) Litigation. There are no actions or proceedings pending or, to the knowledge
of the Company, threatened by or against Company involving more than,
individually or in the aggregate, Ten Thousand Dollars ($10,000). There is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the Company
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the UCC Pledge or the
issuance of the Securities or (ii) could, if there were an unfavorable decision,
have or reasonably be expected to result in a Material Adverse Effect. Neither
the Company nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company.

 

(i) Regulatory Permits. The Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct their respective businesses as
currently conducted or as contemplated to be conducted, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and the Company has not received any notice
of proceedings relating to the revocation or modification of any Material
Permit.

 

(j) Private Placement. Assuming the accuracy of each Purchaser’s representations
and warranties set forth herein, no registration under the Securities Act is
required for the offer and sale of the Notes by the Company to Purchasers as
contemplated hereby.

 

(k) No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold the Notes by any form of general solicitation
or general advertising. The Company and Parent have offered the Securities for
sale only to Purchasers.

 

(l) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that the Purchasers are acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by each Purchaser or any
of its representatives or agents in connection with the Transaction Documents
and the transactions contemplated thereby is merely incidental to such
Purchaser’s purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.

 

(m) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other person with respect to the
transactions contemplated by the Transaction Documents. The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other persons for fees of a type contemplated in this Section
3(m) that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

 
4


--------------------------------------------------------------------------------




 

(n) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Notes, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

(o) Full Disclosure. All of the disclosure furnished by or on behalf of the
Company to Purchasers regarding the Company, its business and the transactions
contemplated hereby is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.

 

4. Representations and Warranties of the Parent. The Parent represents and
warrants to the Purchasers as follows:

 

(a) Subsidiaries. The Parent’s subsidiaries (the “Subsidiaries”) as of the date
hereof are set forth in the SEC Reports (as defined below). Except as set forth
in the SEC Reports, the Parent owns, directly or indirectly, 100% of each
Subsidiary and such ownership interest is free and clear of any liens, and all
of the issued and outstanding shares of capital stock of each Subsidiary are
validly issued, fully paid and non-assessable and free of preemptive and similar
rights to purchase securities. Neither the Parent nor the Subsidiaries are
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of the capital stock of any Subsidiary or any
convertible securities, rights, warrants or options of the type described in the
preceding sentence. Neither the Parent nor any Subsidiary is party to, nor has
any knowledge of, any agreement restricting the voting or transfer of any shares
of the capital stock of any Subsidiary.

 

(b) Organization and Qualification. Each of the Parent and each Subsidiary is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization, and has the requisite
power and authority to own and use its properties and assets and to carry on its
business as currently conducted and contemplated to be conducted. Each of the
Parent and each Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in a Material Adverse Effect on the business, condition (financial or
otherwise), operations, prospects or property of the Parent or a Subsidiary,
taken as a whole, and no proceeding has been initiated in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.

 

(c) Authorization; Enforcement. The Parent has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the applicable Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
applicable Transaction Documents by the Parent and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Parent and no further action is required by
the Parent, the board of directors or the Parent’s stockholders in connection
therewith, other than in connection with any Required Approvals. Each
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Parent and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Parent, enforceable against the Parent in accordance with its terms, except:
(i) as may be limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.

 

 
5


--------------------------------------------------------------------------------




 

(d) No Conflicts. The execution, delivery and performance by the Parent of the
Transaction Documents, the issuance and sale of the Securities and the
consummation by it of the transactions contemplated hereby and thereby to which
it is a party do not and will not: (i) conflict with or violate any provision of
the Parent’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien upon any of
the properties or assets of the Parent or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Parent or Subsidiary debt or otherwise) or other
understanding to which the Parent or the Subsidiary is a party or by which any
property or asset of the Parent or the Subsidiary is bound or affected, or (iii)
subject to any Required Approvals, conflict with or result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Parent or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Parent or a Subsidiary is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

(e) Filings, Consents and Approvals. Neither the Parent nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other person in connection with
the execution, delivery and performance by the Parent of the Transaction
Documents, other than the filing of Form D with the Commission and all Required
Approvals.

 

(f) Issuance of the Securities. The Securities have been duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and non-assessable, free
and clear of all liens other than restrictions on transfer provided for in the
Transaction Documents. The Parent has reserved from its duly authorized capital
stock such number of securities for issuance of upon conversion of the Notes.

 

(g) Capitalization; Additional Issuances. All of the issued and outstanding
securities of the Parent as of the date hereof are as set forth in the SEC
Reports (as defined below). Except as set forth in the SEC Reports, as of the
date hereof, there are no outstanding agreements or preemptive or similar rights
affecting the Common Stock and no outstanding rights, warrants or options to
acquire, or instruments convertible into or exchangeable for, or agreements or
understandings with respect to the sale or issuance of, the Common Stock.

 

(h) Litigation. Except as set forth in the SEC Reports, there are no Actions or
proceedings pending or, to the knowledge of the Parent, threatened by or against
Parent or any of its Subsidiaries involving more than, individually or in the
aggregate, Ten Thousand Dollars ($10,000). There is no action, suit, inquiry,
notice of violation, proceeding or investigation pending or, to the knowledge of
the Parent, threatened against or affecting the Parent before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the UCC Pledge or the issuance of the Securities or (ii) could, if
there were an unfavorable decision, have or reasonably be expected to result in
a Material Adverse Effect. Neither the Parent nor any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Parent, there is
not pending or contemplated, any investigation by the Commission involving the
Parent or any current or former director or officer of the Parent.

 

(i) Regulatory Permits. Each of the Parent and each Subsidiary possess all
Material Permits, except where the failure to possess such permits could not
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Parent nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

 

(j) SEC Reports; Financial Statements. The Parent has filed all reports required
to be filed by it under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the twelve months preceding the
date hereof (or such shorter period as the Parent was required by law to file
such reports) (the foregoing materials being collectively referred to herein as
the “SEC Reports” ) on a timely basis or has timely filed a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective dates, the SEC Reports complied in
all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of the Parent included in the SEC Reports comply in all material
respects with the rules and regulations of the Commission with respect thereto
as in effect at the time of filing. Such financial statements have been prepared
in accordance with U.S. GAAP, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by U.S. GAAP, and fairly
present in all material respects the financial position of the Parent as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

 
6


--------------------------------------------------------------------------------




 

(k) Private Placement. Assuming the accuracy of each Purchaser’s representations
and warranties set forth herein, no registration under the Securities Act is
required for the offer and sale of the Securities by the Parent to such
Purchaser as contemplated hereby.

 

(l) No General Solicitation. Neither the Parent nor any person acting on behalf
of the Parent has offered or sold any of the Securities by any form of general
solicitation or general advertising. The Parent and Company have offered the
Securities for sale only to the Purchasers.

 

(m) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Parent
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Parent further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Parent (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated thereby and any advice given by each Purchaser or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated thereby is merely incidental to such Purchaser’s
purchase of the Securities. The Parent further represents to each Purchaser that
the Parent’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Parent and
its representatives.

 

(n) Labor Relations. No labor dispute exists or, to the knowledge of the Parent,
is imminent with respect to any of the employees of the Parent which could
reasonably be expected to result in a Material Adverse Effect. None of the
Parent’s or any Subsidiary’s employees is a member of a union that relates to
such employee’s relationship with the Parent or such Subsidiary, and neither the
Parent nor any Subsidiary is a party to a collective bargaining agreement, and
the Parent and each Subsidiary believe that their relationships with their
employees are good. No executive officer, to the knowledge of the Parent, is, or
is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Parent or any Subsidiary to any liability
with respect to any of the foregoing matters. The Parent and each Subsidiary is
in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(o) Benefit Plans. Copies of all documentation relating to any Benefit Plans
(including all plan documents, written descriptions of plans, actuarial reports
and governmental filings and determinations with respect to such Benefit Plans)
have been delivered or made available to each Purchaser. None of the Benefit
Plans is a “Defined Benefit Plan” that would be subject to Part 3 of Title 1 of
the Employee Retirement Income Security Act of 1974, as amended, and the rules
and regulations promulgated thereunder (“ERISA”), Section 412 of the Internal
Revenue Code of 1986, as amended, or Title IV of ERISA. None of the Benefit
Plans is a “multiemployer plan” (as such term is defined in Section 3(37) of
ERISA) or a “single employer under multiple controlled groups” as described in
Section 4063 of ERISA, and neither the Parent nor any Affiliate has ever
contributed to or had an obligation to contribute, or incurred any liability in
respect of a contribution to any multiemployer plan. Each Benefit Plan has been
operated in compliance with its terms in all respects, and each Benefit Plan
complies, in all respects, with all provisions of applicable Law except as would
not have a Material Adverse Effect. “Benefit Plans” means any Plan ever
maintained, established or to which contributions have at any time been made by
the Parent or any of its Affiliates existing at the Closing Date or prior
thereto, to which the Parent contributes or has contributed, or under which any
consultant, employee, former consultant, former employee or director or former
director of the Parent or any beneficiary thereof is covered, has ever been
covered, is or has ever been eligible for coverage or has any benefit rights.

 

(p) Compliance. Neither the Parent nor any Subsidiary: (i) is in violation of
any order of any court, arbitrator or governmental body or (ii) is or has been
in violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business, except in each case as could not have or reasonably
be expected to result in a Material Adverse Effect.

 

 
7


--------------------------------------------------------------------------------




 

(q) Environmental Matters. The Parent has complied with and is in compliance
with all federal, state, local and foreign statutes (civil and criminal), laws,
ordinances, regulations, rules, permits, approvals, judgments, orders and
decrees applicable to it or any of its properties, leased real property, assets,
operations and businesses relating to environmental protection, and health and
safety (collectively “Environmental Laws”) including, without limitation,
Environmental Laws relating to air, surface water and groundwater, land and the
generation, storage, use, handling, transportation, treatment, release,
threatened release, remediation, exposure to or disposal of Hazardous Wastes,
Hazardous Materials and Hazardous Substances (as such terms are defined in any
applicable Environmental Law), as well as oil, petroleum, petroleum products,
asbestos or any substance containing asbestos, and polychlorinated biphenyls
(collectively “Hazardous Materials”), (ii) the Parent has obtained and fully
complied with and is currently in full compliance with all environmental permits
and other environmental approvals necessary for the conduct of its business and
the operation of its properties, and has reported to the appropriate
governmental or regulatory authorities, to the extent required by all
Environmental Laws, all past and present sites owned and operated by the Parent
where Hazardous Materials have been treated, stored, disposed of or otherwise
handled, (iii) to the knowledge of the Parent, there is not nor has there been
any condition, event, circumstance, practice, activity, incident which could
reasonably be expected to give rise to any common law liability or liability
pursuant to any Environmental Laws or otherwise form the basis of any claim,
demand or litigation against the Parent; (iv) there are no claims, demand,
suits, judicial or administrative actions, governmental investigators or legal
proceedings pending or, to the knowledge of the Parent, threatened against the
Parent relating in any way to any Environmental laws, nor has the Parent
received notice of any violation of, or any claim alleging liability under, any
Environmental Laws, (v) there have been no releases or threats of releases (as
these terms are defined in Environmental Laws) of any Hazardous Materials at,
from, in or on any property previously or currently owned or operated by the
Parent, except as permitted by Environmental Laws, and (vi) there is no on-site
or off-site location to which the Parent has transported or disposed of
Hazardous Materials or arranged for the transportation of Hazardous Materials
which is the subject of any federal, state, local or foreign enforcement action
or any other investigation which could reasonably be expected to lead to any
claim against the Parent for any clean-up cost, remedial work, damage to natural
resources, property damage or personal injury, including, but not limited to,
any claim under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, the Resource Conservation and Recovery Act,
the Hazardous Materials Transportation Act or comparable state or local statutes
or regulations, except as would not have a Material Adverse Effect.

 

(r) Title to Assets. The Parent and each Subsidiary have good and marketable
title in all personal property owned by them that is material to the business of
the Parent and each Subsidiary, in each case, free and clear of all liens,
except for liens that do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Parent and each Subsidiary and liens for the payment of federal,
state, foreign or other taxes, the payment of which is neither delinquent nor
subject to penalties (“Permitted Liens”). Any real property and facilities held
under lease by the Parent and each Subsidiary are held by them under valid,
subsisting and enforceable leases with which the Parent and each Subsidiary are
in compliance. 

 

(s) Intellectual Property. The Parent and each Subsidiary own all right, title
and interest in, or possesses adequate and enforceable rights to use, all
patents, patent applications, trademarks, trade names, service marks,
copyrights, rights, licenses, franchises, trade secrets, confidential
information, processes, formulations, software and source and object codes
necessary for the conduct of their businesses (collectively, the “Intangibles”).
Neither the Parent nor any Subsidiary has infringed upon the rights of others
with respect to the Intangibles and neither the Parent nor any Subsidiary have
received notice that they have or may have infringed or are infringing upon the
rights of others with respect to the Intangibles, or any notice of conflict with
the asserted rights of others with respect to the Intangibles that could,
individually or in the aggregate, or could reasonably be expected to have, have
a Material Adverse Effect.

 

(t) Insurance. The Parent and each Subsidiary is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Parent believes to be prudent and customary in the
businesses in which the Parent and each Subsidiary are engaged. Neither the
Parent nor any Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.

 

 
8


--------------------------------------------------------------------------------




 

(u) Transactions With Affiliates and Employees. Except as described in the SEC
Reports, none of the officers or directors of the Parent and, to the knowledge
of the Parent, none of the employees of the Parent, is presently a party to any
transaction with the Parent or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Parent, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $20,000, other than for: (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred in the
ordinary course of business on behalf of the Parent and (iii) other employee
benefits, including stock option agreements, under any stock option plan of the
Parent.

 

(v) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Parent to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other person with respect to the
transactions contemplated by the Transaction Documents. No Purchaser shall have
any obligation with respect to any fees or with respect to any claims made by or
on behalf of other persons for fees of a type contemplated in this Section 4(v)
that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

(w) Tax Returns. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Parent and each Subsidiary have filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Parent has no knowledge of a tax deficiency which
has been asserted or threatened against the Parent or any Subsidiary.

 

(x) Foreign Corrupt Practices. None of the Parent, any Subsidiary or, to the
knowledge of the Parent, any agent or other person acting on behalf of the
Parent or any Subsidiary, has: (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Parent (or made by any person acting
on its behalf of which the Parent is aware) which is in violation of law or (iv)
violated in any material respect any provision of the Foreign Corrupt Practices
Act of 1977, as amended.

 

(y) No Disagreements with Accountants or Lawyers. There are no disagreements of
any kind presently existing, or reasonably anticipated by the Parent to arise,
between the Parent and the accountants and lawyers formerly or presently
employed by the Parent which could affect the Parent’s ability to perform any of
its obligations under any of the Transaction Documents.

 

(z) Indebtedness. Except as disclosed in the SEC Reports, neither the Parent nor
any Subsidiary is in default with respect to, or liable under (x) any
liabilities for borrowed money or amounts owed in excess of $25,000 (other than
trade accounts payable incurred in the ordinary course of business), or (y) any
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Parent’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

 

 
9


--------------------------------------------------------------------------------




 

(aa) Internal Controls. Except as disclosed in the SEC Reports, the Parent is in
compliance with the provisions of the Sarbanes-Oxley Act of 2002 currently
applicable to the Parent. The Parent and each Subsidiary maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in the SEC Reports, the Parent has established disclosure
controls and procedures (as defined in the Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Parent and designed such disclosure controls and procedures
to ensure that material information relating to the Parent, including the
Subsidiaries, is made known to the certifying officers by others within those
entities, particularly during the period in which the Parent’s most recently
filed periodic report under the Exchange Act, as the case may be, is being
prepared. The Parent's certifying officers have evaluated the effectiveness of
the Parent's controls and procedures as of the end of the period covered by the
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Parent presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Parent's internal controls (as such term is
defined in Item 308 of Regulation S-K) or, to the Parent's knowledge, in other
factors that could significantly affect the Parent's internal controls. The
Parent maintains and will continue to maintain a standard system of accounting
established and administered in accordance with U.S. GAAP and the applicable
requirements of the Exchange Act.

 

(bb) OFAC. None of the Parent, any Subsidiary or, to the knowledge of the
Parent, any director, officer, agent, employee or Affiliate of the Parent is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Parent will
not, directly or indirectly, use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other person, for the purpose of financing the activities of
any person currently subject to any U.S. sanctions administered by OFAC.

 

(cc) Investment Company. The Parent is not, and is not an Affiliate of, and
immediately after receipt of payment for the Notes, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

(dd) Full Disclosure. All of the disclosure furnished by or on behalf of the
Parent to Purchaser regarding the Parent, its business and the transactions
contemplated hereby is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.

 

5. Representations and Warranties of Purchaser. Each Purchaser individually and
not with respect to any other Purchaser, represents and warrants to the Company
and the Parent as follows:

 

(a) Purchaser is an “accredited investor” as defined by Rule 501 under the
Securities Act. Purchaser is capable of evaluating the merits and risks of its
investment in the Securities and has the ability and capacity to protect its
interests.

 

(b) Purchaser understands that the Securities have not been registered.
Purchaser understands that the Securities will not be registered under the
Securities Act in reliance upon an exemption in reliance on Section 4(a)(2) of
the Securities Act.

 

(c) Purchaser acknowledges that Purchaser has such knowledge and experience in
financial and business matters that Purchaser is capable of evaluating the
merits and risks of an investment in the Securities and of making an informed
investment decision with respect thereto.

 

(d) Purchaser is purchasing the Securities for investment purposes and not with
a view to distribution or resale, nor with the intention of selling,
transferring or otherwise disposing of all or any part thereof for any
particular price, or at any particular time, or upon the happening of any
particular event or circumstance, except selling, transferring, or disposing the
Securities in compliance with all applicable provisions of the Securities Act,
the rules and regulations promulgated by the Commission thereunder, and
applicable state securities laws; and that an investment in the Securities is
not a liquid investment.

 

(e) Purchaser has all requisite legal and other power and authority to execute
and deliver this Agreement and to carry out and perform its obligations under
the terms of this Agreement. This Agreement constitutes a valid and legally
binding obligation of Purchaser, enforceable in accordance with its terms,
except: (i) as may be limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

 

 
10


--------------------------------------------------------------------------------




 

(f) There are no actions, suits, proceedings or investigations pending against
Purchaser or Purchaser’s assets before any court or governmental agency (nor, to
Purchaser’s knowledge, is there any threat thereof) which would impair in any
way Purchaser’s ability to enter into and fully perform Purchaser’s commitments
and obligations under this Agreement or the transactions contemplated hereby.

 

(g) The execution, delivery and performance of and compliance with this
Agreement and the issuance of the Securities to Purchaser will not result in any
violation of, or conflict with, or constitute a default under, any of
Purchaser’s articles of incorporation or by-laws, or equivalent limited
liability company, trust or partnership documents, if applicable, or any
agreement to which Purchaser is a party or by which it is bound, nor result in
the creation of any mortgage, pledge, lien, encumbrance or charge against any of
the assets or properties of Purchaser or the Securities purchased by Purchaser.

 

(h) Purchaser is aware that the Conversion Shares will be (unless registered by
the Parent), when issued, “restricted securities” as that term is defined in
Rule 144 of the general rules and regulations under the Securities Act, and may
not be offered, sold or transferred except pursuant to an effective registration
statement or an exemption from registration under the Securities Act.

 

(i) Purchaser understands that the Securities shall bear the following legend or
one substantially similar thereto, which Purchaser has read and understands:

 

NEITHER THIS SECURITY NOR ANY SECURITY INTO WHICH IT MAY BE CONVERTED HAS BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR APPLICABLE STATE SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY SECURITY INTO
WHICH IT MAY BE CONVERTED MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF AT ANY TIME IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.

 

(j) Any sales, transfers, or other dispositions of the Securities by Purchaser,
if any, will be made in compliance with the Securities Act and all applicable
rules and regulations promulgated thereunder.

 

(k) Purchaser further represents that the address of Purchaser set forth on the
signature page is its principal place of business; that Purchaser is purchasing
the Securities for Purchaser’s own account and not, in whole or in part, for the
account of any other person; and that Purchaser has not formed any entity, and
is not an entity formed, for the purpose of purchasing the Securities.

 

(l) Purchaser represents and warrants that no finder, broker, agent, financial
advisor or other intermediary, nor any purchaser representative or any
broker-dealer acting as a broker, is entitled to any compensation in connection
with the transactions contemplated by this Agreement.

 

5. Other Agreements.

 

(a) Certain Covenants of the Company and Parent. Until such time as the Loan
Amount or any accrued fees or interest remain unpaid or outstanding, the Company
and the Parent shall comply and operate in accordance with all of the following
covenants and agreements:

 

(i) Payment of Obligations. The Company and the Parent will timely pay and
discharge all of its respective material obligations and liabilities, including,
without limitation, tax liabilities, except where the same may be contested in
good faith by appropriate proceedings.

 

 
11


--------------------------------------------------------------------------------




 

(ii) Conduct of Business and Maintenance. The Company and the Parent will
continue to engage in business of the same general type as now conducted by it
and to preserve, renew and keep in full force and effect, its corporate
existence and its assets, rights, privileges and franchises to the extent
necessary or desirable in the normal conduct of business or to preserve the
Assets. The Company and the Parent shall conduct its business in a manner so
that it will not become subject to the Investment Company Act of 1940, as
amended.

 

(iii) Compliance with Laws. The Company and Parent will comply in all material
respects with all applicable laws, ordinances, rules, regulations, decisions,
orders and requirements of governmental authorities.

 

(iv) Use of Proceeds. None of the Loan Amount shall be used for any purpose
other than in connection with the purchase of bitcoins and as set forth in
Section 2 herein.

 

(v) Notice of Legal Matters. The Company and/or the Parent shall notify the
Purchasers promptly after the Company and/or the Parent shall obtain knowledge
of any written notice of any legal or arbitral proceedings, and of all
proceedings by or before any governmental authority, and each material
development in respect of such legal or other proceeding affecting the Company
or Parent, except proceedings which, if adversely determined, would not
reasonably be likely to have a Material Adverse Effect.

 

(vi) Books and Records; Inspection and Audit Rights. The Company and Parent will
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities. The Company and Parent will permit any representatives designated by
any Purchaser, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its business, assets, affairs, finances, prospects, and condition with
its officers and independent accountants, all at such reasonable times during
normal business hours and as often as reasonably requested. Promptly upon
Purchaser’s written request therefor, the Company and Parent shall deliver to
Purchaser such documents and other evidence of the existence, good standing,
foreign qualification and financial condition of the Company as Purchaser shall
request from time to time.

 

(vii) Change of Control, etc. Without the prior approval of each Purchaser,
neither the Company nor the Parent shall (i) merge or consolidate with or into
any person, (ii) sell, assign, lease, license or otherwise dispose of (whether
in one transaction or in a series of transactions) all or substantially all of
its assets (whether now owned or hereafter acquired) to any person, or (iii)
issue or sell securities of the Company or Parent (whether in one transaction or
in a series of transactions) such that the shareholders of the Company or Parent
as of the date of this Agreement hold or will hold less than a majority of the
outstanding (on a fully-diluted basis) equity securities or voting power of the
Company or Parent (“Change of Control”).

 

(viii) Indebtedness and Liens. Neither the Company nor the Parent shall create
or suffer to exist any debt or liens other than (i) debt incurred by the Company
or Parent in the ordinary course of business, not to exceed $25,000 in the
aggregate, (ii) debt which is subordinated in the right of payment to amounts
payable to the Purchasers pursuant to this Agreement on terms reasonably
satisfactory to the Purchasers; and (iii) Permitted Liens.

 

 (ix) Investments, Loans, Acquisitions and Hedge Agreements. Without the
approval of each Purchaser, neither the Company nor the Parent shall: (i)
purchase or acquire or make any investment in any other person, (ii) purchase or
acquire all or substantially all of the assets of any person or any division of
any person; (iii) make any loan, advance or extension of credit to, or
contribution to the capital of, any other person other than reimbursement of
reasonable, bona fide and properly documented business expenses incurred on
behalf of the Company or the Parent; (iv) sell, whether at face value or at a
discount, any account receivable of the Company or the Parent; or (v) make any
commitment or acquire any option or enter into any other arrangements for the
purpose of making any of the foregoing investments, loans or acquisitions.

 

 
12


--------------------------------------------------------------------------------




 

(x) Restricted Payments. Neither the Company nor the Parent shall declare,
order, pay or make any dividend or distribution of assets or payment of cash, or
both, directly or indirectly to any person.

 

(xi) Transactions with Affiliates. Neither the Company nor the Parent shall not
enter into any transaction, including, without limitation, the purchase, sale,
or exchange of property or the rendering of any service, with any Affiliate,
except in the ordinary course of and pursuant to the reasonable requirements of
the Company's or Parent’s business and upon fair and reasonable terms no less
favorable to the Company or the Parent than it would obtain in a comparable
arm's-length transaction with a person not an Affiliate. “Affiliate” means, as
applied to any person, (a) any other person directly or indirectly controlling,
controlled by or under common control with, that person, (b) any other person
that owns or controls (i) 10% or more of any class of equity securities of that
person or any of its Affiliates or (ii) 10% or more of any class of equity
securities (including any equity securities issuable upon the exercise of any
option or convertible security) of that person or any of its Affiliates, or (c)
any director, partner, officer, manager, agent, employee or relative of such
person. For the purposes of this definition, “control” (including with
correlative meanings, the terms “controlling,” “controlled by,” and “under
common control with”), as applied to any person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of that person, whether through ownership of voting securities or
by contract or otherwise.

 

(b) Notice of Other Material Events. Until such time as the Loan Amount or any
accrued fees or interest remain unpaid or outstanding, the Company and the
Parent shall provide notice of the following:

 

(i) The Company and the Parent shall furnish to each Purchaser prompt (but in no
event more than two (2) business days after the relevant occurrence) written
notice of the occurrence of any Event of Default (as defined in the Notes) or
any other event or circumstance that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

 

(ii) The Company and the Parent shall furnish to each Purchaser written notice
of the following not less than thirty (30) days prior to the occurrence
thereof: (A) any change of the Company’s or Parent’s corporate name or of any
trade name used to identify it in the conduct of its business or in the
ownership of its properties, (B) any change of the state in which the Company or
Parent is organized or conducts business, (C) any change of the Company’s or
Parent’s principal place of business, or (D) any change of the Company’s or
Parent’s identity or corporate structure.

 

(iii) Each notice delivered under this Section shall be accompanied by a
statement of the Company and Parent setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

(c) Further Assurances. At any time or from time to time after the execution
hereof, the Company and the Parent will promptly execute, deliver, verify,
acknowledge, record and/or file any and all further documents and instruments
(including financing statements and continuation statements), and promptly take
any and all such other and further actions, as each Purchaser may request in
order to evidence or more fully effectuate the transactions and security
arrangements contemplated hereby and to otherwise carry out the terms hereof. 

 

 
13


--------------------------------------------------------------------------------




 

 (d) Reservation of Shares. The Parent shall at all times reserve and keep
available out of its authorized and unissued capital stock, solely for the
purpose of providing for the conversion rights provided for under the Notes,
such number of shares of Common Stock as shall, from time to time, be sufficient
for issuance upon conversion of such Notes in full.

 

6. Indemnification by the Company and the Parent. Each of the Company and the
Parent shall indemnify each Purchaser and its officers, directors, shareholders,
members, partners, employees, agents and Affiliates in respect of, and hold each
of them harmless from and against, any and all Losses (as defined below), and
whether or not involving any person not a party to this Agreement) suffered,
incurred or sustained by any of them or to which any of them becomes subject
resulting from, arising out of or relating to (a) any material misrepresentation
on the part of the Company or the Parent, (b) a breach by the Company or the
Parent of any of the representations and warranties contained herein, or (c) any
non-fulfillment of or failure to perform any covenant or agreement on the part
of the Company or the Parent contained in this Agreement or in any of the
Transaction Documents (including any certificates delivered in connection
herewith or therewith). If and to the extent that the indemnification hereunder
is finally determined by a court of competent jurisdiction to be unenforceable,
the Company and Parent shall make the maximum contribution to the payment and
satisfaction of the indemnified Losses as shall be permissible under applicable
laws. “Losses” means any and all damages, fines, fees, taxes, penalties,
deficiencies, diminution in value of investment, losses and expenses, including
interest, reasonable expenses of investigation, court costs, reasonable fees and
expenses of attorneys, accountants and other experts or other expenses of
litigation or other proceedings or of any claim, default or assessment
(including, without limitation, fees and expenses of attorneys, incurred in
connection with (i) the investigation or defense of any claim made by a person
not a party hereto and (ii) asserting or disputing any rights under this
Agreement against any party hereto or otherwise).

 

7. Miscellaneous.

 

(a) The Company and the Parent each agree not to transfer or assign this
Agreement or any of the Company’s or Parent’s rights or obligations herein and
each Purchaser agrees that the transfer or assignment of the Securities acquired
pursuant hereto shall be made only in accordance with all applicable laws.

 

(b) This Agreement shall be binding upon and inure to the benefit of the parties
and their respective successors and permitted assigns. The Transaction Documents
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and may be amended or waived only by a written instrument
signed by all parties.

 

(c) Any notice or other document required or permitted to be given or delivered
to the parties hereto shall be in writing and sent: (i) by fax, if the sender on
the same day sends a confirming copy of such notice by a recognized overnight
delivery service (charges prepaid), or (b) by registered or certified mail, with
return receipt requested (postage prepaid), or (c) by a recognized overnight
delivery service (with charges prepaid), to the following addresses:

 

(i) If to the Company, at:

 

Bitcoin Bidder, Inc.

763 Linden Avenue

Rochester, NY 14625

Attn: Chief Executive Officer

 

(ii) If to the Parent, at:

 

NaturalNano, Inc.

763 Linden Avenue

Rochester, NY 14625

Attn: Chief Executive Officer

 

(iii) If to a Purchaser, to the address set forth on its signature page hereto.

 

and:

 

 
14


--------------------------------------------------------------------------------




 

(d) No provision of this Agreement may be waived, modified, supplemented or
amended except in a written instrument signed by all parties hereto. No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

(e) This Agreement shall be enforced, governed and construed in all respects in
accordance with the laws of the State of New York as such laws are applied by
the Florida courts to contracts solely performed within its borders, except with
respect to the conflicts of law provisions thereof.

 

(f) Any legal suit, action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby shall be instituted
exclusively in New York County, New York. The parties hereto hereby: (i) waive
any objection which they may now have or hereafter have to the venue of any such
suit, action or proceeding, and (ii) irrevocably consent to the jurisdiction of
the federal and state courts located in New York County, New York in any such
suit, action or proceeding. The parties further agree to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the federal and state courts located in New York County, New York.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.

 

(g) If any provision of this Agreement is held to be invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
modified to conform with such statute or rule of law. Any provision hereof that
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provisions hereof.

 

(h) The Company and the Parent understands and agrees that money damages may not
be a sufficient remedy for any breach of this Agreement by the Company and/or
the Parent, and that each Purchaser shall be entitled to equitable relief,
including an injunction and specific performance, as a remedy for any such
breach, without the necessity of establishing irreparable harm or posting a bond
therefor. Such remedies shall not be deemed to be the exclusive remedies for a
breach by the Company and/or the Parent of this Agreement, but shall be in
addition to all other remedies available at law or equity to Purchasers.

 

(i) All pronouns and any variations thereof used herein shall be deemed to refer
to the masculine, feminine, singular or plural, as identity of the person or
persons may require.

 

(j) This Agreement may be executed in counterparts and by facsimile, each of
which shall be deemed an original, but all of which, taken together, shall
constitute one and the same instrument.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE FOR PURCHASERS FOLLOWS]

 

 
15


--------------------------------------------------------------------------------




 

Company/Parent Signature Page

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

BITCOIN BIDDER, INC.

 

By: ______________________

Name: 

Title:

 

 

NATURALNANO, INC.

 

By: ______________________

Name: 

Title:

  

 

 
16


--------------------------------------------------------------------------------




  

Purchaser Signature Page

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

[PURCHASER]

 

By:

Name:

Title:

 

 

Purchase Price : ________________________

 

 

Address for Notice :

 

______________________________________

______________________________________

Attention of: ____________________________

Telephone: _____________________________

Facsimile:_______________________________

 

 

 
17


--------------------------------------------------------------------------------




 

 